Citation Nr: 0614601	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  00-16 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a disability 
manifested by headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel
INTRODUCTION

The veteran had active duty from September 1972 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and July 2000 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This matter was previously before the Board 
and was remanded in October 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims addressed in this decision has been 
obtained by the RO.

2.  The service and post-service medical evidence of record 
does not show that a psychiatric disability was present 
during active service or until approximately five years 
thereafter, there is no competent evidence that causally 
links a current psychiatric disability to any incident of 
service.

3.  The service and post-service medical evidence of record 
does not show that a back disability was present during 
active service or for many years thereafter, nor is there 
competent evidence of a nexus between a current back 
disability and any incident of service. 

4.  The service and post-service medical evidence does not 
show a chronic disability manifested by headaches during 
active service or for many years thereafter, nor is there 
competent evidence that causally links such a disability to 
any incident of or finding recorded during service. 





CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  A back disability was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2005).

3.  A disability manifested by headaches was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159,  3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claims.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2001, March 2004 and July 2004 letters, 
VA informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letters also directed the veteran to 
tell the VA about any additional information or evidence that 
he wanted the VA to try to get for him in relation to his 
case and the July 2004 letter explicitly directed the veteran 
to send any pertinent evidence he had in his possession.  The 
Board finds that these letters fulfill VA's duties to notify 
the veteran.  The veteran has been notified of the evidence 
needed to substantiate his claims and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id.

In this case, the July 2004 VCAA letter sent to the veteran 
directed him to submit to the VA any other evidence or 
information that the pertained to his claim.  Thus, the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issues decided here (entitlement to 
service connection for a psychiatric disability, a back 
disability and a disability manifested by headaches), the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
entitlement to service connection, but he was not provided 
with notice of the type of evidence necessary to establish 
effective dates for the claimed disabilities.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
Board notes that the veteran and his representative have 
alleged no prejudice as a result of this error.  
Additionally, as the instant Board decision finds that the 
preponderance of the evidence is against the claims for 
entitlement to service connection, any question as to the 
proper effective date of an award of service connection has 
been rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board has remanded this case 
once and the RO has made numerous attempts to assist the 
appellant in obtaining the evidence necessary to substantiate 
his claims, including obtaining medical records identified by 
the veteran.  The record includes service medical records, 
private medical records and VA examination reports.  The 
veteran has been afforded multiple VA examinations.  In the 
absence of any relevant abnormal findings during service, 
other than an isolated headache associated with a sore 
throat, to include a normal separation examination, and with 
no post-service medical evidence suggesting a nexus between a 
current psychiatric, back or headache disorder and service, 
there is no further duty to provide another examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).




Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records are devoid of any 
complaints or other findings relating to a psychiatric 
illness or back disability.  The November 1974 discharge 
examination was negative for any pertinent abnormal findings; 
clinical evaluation of the veteran's spine was normal, as was 
his mental status.  

Post-service medical records show complaints of both 
psychiatric and back problems.  A September 1999 VA 
examination report contain diagnoses of both a psychiatric 
and back disability; however, none of the medical evidence of 
record relates either the veteran's current psychiatric or 
back disability to service.  As there is no evidence of any 
in-service illness or injury of the spine, no evidence of any 
in-service psychiatric illness, and no evidence relating any 
current psychiatric or spinal disability to the veteran's 
active duty service, there is no basis for granting service 
connection for either a back or psychiatric disorder.

Turning to the issue of the veteran's claim for entitlement 
to service connection for a disability manifested by 
headaches, the Board acknowledges that on one occasion during 
active duty service, in October 1974, the veteran complained 
of a headache.  However this isolated complaint was 
associated with a sore throat and there are no other 
complaints of headache during the veteran's active duty 
service, to include upon the veteran's November 1974 
discharge examination report.  That latter evaluation 
included normal examinations of the veteran's head and 
neurological system.  Post-service medical records show 
complaints of headaches starting in 1980, but this is more 
than 5 years after the veteran's discharge from active duty 
and there is no evidence of a diagnosis of any chronic 
headache disability.  The record is also devoid of any 
competent evidence suggesting an etiological relationship 
between post-service headaches and active service.  As such, 
entitlement to service connection for a disability manifested 
by headaches is not warranted.  

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a back disability is denied.

Service connection for a disability manifested by headaches 
is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


